114 F.3d 1193
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jordyce COLLIER, Plaintiff-Appellee,v.PRAEGITZER INDUSTRIES, INCORPORATED, an Oregon corporation,Defendant-Appellant.
No. 96-35343.
United States Court of Appeals, Ninth Circuit.
Submitted May 9, 1997.*Decided May 21, 1997.

1
Before:  BRUNETTI and KOZINSKI, Circuit Judges, and LEW,** District Judge.


2
MEMORANDUM***


3
Federal Rule of Civil Procedure 6(b) applies to time limits established by "by order of court."   Fed.R.Civ.P. (6)(b) (emphasis added).  Therefore the October 24, 1995, minute order, setting a 30-day time limit to file a motion for attorney's fees, was covered by Rule 6(b).


4
Here the court's orders may have created confusion as to the proper time for filing a cost bill and motion for attorney's fees.  Although the October 24, 1995, minute order sets a 30-day time limit, the November 13, 1995, stipulated order simply says that "attorney fees and costs ... will be determined by the court."   Adding to the confusion, Local Rules for the District of Oregon 265-1 & 265-4 state that the deadline for filing motions for costs and attorney's fees run from entry of a judgment, not from entry of an order.  Given this ambiguity, the district court did not abuse its discretion in allowing appellee to file her motion for attorney's fees and costs.  See Kyle v. Campbell Soup Co., 28 F.3d 928, 931 (9th Cir.1994);  cf. Pioneer Inv. Serv.  Co. v. Brunswick Assocs.  Ltd. Partnership, 507 U.S. 380, 398-99 (1993).


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 The Honorable Ronald S.W. Lew, United States District Judge for the Central District of California, sitting by designation


**
 * This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3